Matter of Ozden v SUNY Upstate Med. Univ. (2020 NY Slip Op 02446)





Matter of Ozden v SUNY Upstate Med. Univ.


2020 NY Slip Op 02446


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., TROUTMAN, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


559 TP 19-02228

[*1]IN THE MATTER OF NURI OZDEN, M.D., PETITIONER,
vSUNY UPSTATE MEDICAL UNIVERSITY AND MANTOSH DEWAN, M.D., RESPONDENTS.


BOUSQUET HOLSTEIN, PLLC, SYRACUSE (LAWRENCE M. ORDWAY, JR., OF COUNSEL), FOR PETITIONER. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Anthony J. Paris, J.], entered October 25, 2019) to review a determination of respondents. The determination adopted a written recommendation by a Fair Hearing panel dated October 31, 2018 which upheld a decision of the Medical Executive Committee dated June 27, 2018 that, among other things, suspended petitioner for 29 days. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court